ACCEPTED
                                                                                          03-15-00324-CV
                                                                                                  8023218
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                   11/30/2015 10:46:57 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               No. 03-15-00324-CV

                             JEAN-MICHEL GUERIN,                         FILED IN
                                                                  3rd COURT OF APPEALS
                                   Appellant,                         AUSTIN, TEXAS
                                                                 11/30/2015 10:46:57 PM
                                         V.                         JEFFREY D. KYLE
                                                                          Clerk
                                  TINA GUERIN,
                                     Appellee

                     APPELLANT’S MOTION TO ABATE

   Appellant, Jean-Michel Guerin, asks the Court to abate these proceedings until

such time as the Trial Court files its Additional Findings of Fact and Conclusions of

Law as requested by the Appellant. The Appellant also asks this Court to order the

Trial Court to file its Additional Findings of Fact and Conclusions of Law as required

by Texas Rules of Civil Procedure and the guiding rules or principles established by

Texas Jurisprudence.

                                 INTRODUCTION

   1. Plaintiff, Jean-Michel Guerin, filed for divorce on April 15, 2013 in the 426th

District Court, Bell County, Texas (CR: 9-13).

   2. The Trial Court held a bench trial in the matter and issued a final decree of

divorce on February 28, 2015 (CR: 570-578).

   3. On March 6, 2015, the Appellant filed a Request for Findings of Fact and

Conclusions of Law (CR: 588-589).
   4. On March 19, 2015, the Appellant filed an Amended Request for Findings of

Fact and Conclusions of Law (CR: 594-596).

   5. On April 15, 2015, the Appellant filed a Notice of Past-Due Findings of Fact

and Conclusions of Law (CR: 625).

   6. On May 28, 2015, the Appellant filed a Notice of Appeal (CR: 635).

   7. On July 15, 2015, the Trial Court filed its Findings of Fact and Conclusions of

Law (CR: 646-653).

   8. On July 26, 2015, the Appellant filed a Request for additional Findings of Fact

and Conclusions of Law (enclosed as Exhibit A).

                                   Background

   9. The Appellant asked for a disproportionate division of property due to

Appellee’s cruelty, fraud on the community, and breach of fiduciary duty (CR: 489-

493).

   10. The Appellant had a standing pleading for enforcement due to Appellee’s

violation of temporary orders including contacting Appellant’s command and

abusing the discovery process (CR: 462).

   11. The Appellant had a standing pleading for sanctions due to Appellee’s

spoliation and tortious interference of an existing business contract (CR: 487).

   12. The Appellant asked for exemplary damages of $200,000 (CR: 648, para 23).
   13. Trial Court’s conclusion of law # 3 states “Petitioner is entitled to a

disproportionate division of the property as a result of Respondent's conduct” (CR:

652).

   14. The Trial Court’s Memorandum of Decisions states “All other relief

requested but not granted is denied (CR: 540).

        a. Appellant cannot properly exercise his right to appeal the Trial Court’s

rulings because he is forced to guess which of his pleadings were denied.

        b. Appellant cannot properly exercise his right to appeal the Trial Court’s

rulings because he is forced to guess why his pleadings were denied.

                         ARGUMENT & AUTHORITIES

   15. When properly requested, the trial court has a mandatory duty to file

findings of fact. See Tex. R. Civ. P. 296, 297; Nevada Gold & Silver, Inc. v.

Andrews Sch. Dist., 225 S.W.3d 68, 77 (Tex. App.—El Paso, 2005, no pet).

   16. If the trial court fails to file findings of fact and conclusions of law after a

proper request, the failure is presumed harmful unless the record affirmatively

shows the complaining party suffered no injury. See Cherne Indus., Inc. v.

Magallanes, 763 S.W.2d 768, 772 (Tex. 1989).
                                   CONCLUSION

  17. In a case such as this one, where there are multiple grounds upon which the

Trial Court could have based its decision, the preferable remedy is for this Court to

abate the appeal to allow the missing findings to be entered. See Cherne Indus., Inc.

v. Magallanes, 763 S.W.2d at 773 (Tex. 1989); Brooks v. Housing Auth. of City of

El Paso, 926 S.W.2d 316, 321 (Tex.App.—El Paso, 1996, no writ).

                              PRAYER FOR RELIEF

    18. For the reasons stated, Appellant asks this Court to abate this appeal and

direct the Trial Court to enter its additional findings of fact and conclusions of law.




                                               Respectfully submitted,
                                               /S/ Jean-Michel Guerin
                                               JEAN-MICHEL GUERIN, Appellant
                                               P.O. Box # 340437
                                               Fort Sam Houston, Texas 78234
                                               Tel: (803) 673-2401
                                               Fax: (210) 549-2071
                                               E-mail: jm.t.guerin@gmail.com
                       CERTIFICATE OF CONFERENCE

      I certify that I have attempted to conferred with Tina Leone’s (formerly
known as Tina Guerin) attorney of record, Nathan L. Kennedy, Bar No. 24049190,
by phone and email on November 30, 2015, who opposes this motion.
                                        /s/ Jean-Michel Guerin
                                        JEAN-MICHEL GUERIN
                                        Appellant, Pro Se

                                CERTIFICATION
    I certify that I have reviewed the petition and have concluded that every factual
statement made in the petition is supported by competent evidence included in the
appendix or the record.
                                             /s/ Jean-Michel Guerin
                                             JEAN-MICHEL GUERIN, Appellant



                          CERTIFICATE OF SERVICE
   I hereby certify that a true and correct copy of the foregoing was sent on
November 30, 2015 to the person(s) named below by electronic service, email,
facsimile, or at the address shown by priority mail with delivery confirmation.


Counsel for Appellee:
   Nathan L. Kennedy; State Bar No. 24049190; 1607 Nueces Street, Austin, Texas
78701;     Telephone:     (512)     469-0092;     Fax:    (512)      469-9102;
nkennedy@nathankennedylaw.com.


                                             /s/ Jean-Michel Guerin
                                             JEAN-MICHEL GUERIN, Appellant
        No. 03-15-00324-CV

      JEAN-MICHEL GUERIN,
            Appellant,

               V.
          TINA GUERIN,
             Appellee

  APPELLANT’S MOTION TO ABATE




EXHIBIT A
                                       NO. 263,324-E


IN THE MATTER OF                               §     IN THE DISTRICT COURT
THE MARRIAGE OF                                §
                                               §
JEAN-MICHEL GUERIN                             §     426TH JUDICIAL DISTRICT
AND                                            §
TINA GUERIN                                    §     BELL COUNTY, TEXAS


REQUEST FOR ADDITIONAL FINDINGS OF FACT AND CONCLUSIONS OF LAW


   NOW Comes JEAN-MICHEL GUERIN, and, pursuant to Texas Rule of Civil Procedure
298 files this, his Request for Additional Findings of Fact and Conclusions of Law and in
support of the same respectfully shows the Court as follows:

   1. Petitioner did timely file:
       a. A request for findings of fact and conclusions of law on March 17, 2015.
       b. An amended request for findings of fact and conclusions of law on March 19, 2015.
       c. A motion for past due findings of fact and conclusions of law on April 15, 2015.

   2. The Court’s response to Petitioner’s timely requests for findings and conclusions was:
       a. Signed on July 14, 2015, or 119 days after Petitioner’s original request.
       b. Filed on July 15, 2015, or 120 days after Petitioner’s original request.
       c. Posted on the District Court’s website on July 20, 2015, or 125 days after
Petitioner’s original request.
       d. Not communicated to the petitioner in accordance with Texas Rule of Civil
Procedure 297 as of the date of this motion.

   3. The following was either not addressed or not properly addressed in the Court’s
findings of fact and conclusions of law but were material issues which were disputed during
the trial and may not have been requested previously so presumably will not be addressed in
the Court's findings.




                                          Page 1 of 6
   4. The Facts of Findings for the element of the Court’s temporary orders it found the
Petitioner in contempt of (Conclusion of Law #5 of Court’s original facts of findings and
conclusions of law).
       a. In the event that the element of the Court’s temporary orders, for which it found the
Petitioner in contempt, was based upon the contractual temporary spousal support introduced
in the Parties’ Rule 11 agreement dated April 26, 2013, and incorporated into its temporary
orders on June 4, 2014, the following:
             i. The facts the court considered in establishing the Respondent’s minimum
reasonable needs.
            ii. The facts the court considered in establishing the Respondent’s ability to
provide for her minimum reasonable needs.
           iii. The facts the court used in establishing the Respondent was a financially
dependent spouse.
            iv. The facts the court used in establishing the purpose of attorney’s fees awarded
to the respondent.
       b. In the event that the element of the Court’s temporary orders, for which it found the
Petitioner in contempt, was based upon the Suits Affecting the Parent-Child Relationship
(SAPCR) portion of the Texas Code, the following:
             i. The facts the Court used in establishing the existence of one or more children
in the marriage that required the provision of financial support.
            ii. The facts the Court used in establishing the requirement for either party to
provide for the safety and welfare of one or more children.
           iii. The facts the Court used in establishing the temporary spousal support paid by
the Petitioner to the Respondent was necessary and equitable.
            iv. The facts the Court used in establishing the purpose of attorney’s fees awarded
to the Respondent.

   5. The Findings of Fact and Conclusion of Law surrounding the Rule 11 agreement,
stated in open court and entered on the record, between the Parties. That the Respondent
would not file an enforcement action against the Petitioner for non-payment of temporary
spousal support (Ms. Barbara Schwartz Young questioning the respondent on 31July14
stated: “you were aware that I had told Mr. Whorley that we would not file an enforcement
action against him for his failure to pay that [spousal support] because we believed at that
time that the final hearing was imminent: is that correct? Respondent answered “Yes. Yes.”).


                                          Page 2 of 6
   6. Whether the Court’s Conclusion of Law for the Petitioner being awarded a
disproportionate award of property was due to: Respondent’s cruel treatment (that rendered
further living together insupportable) by threatening Petitioner’s career if he chose to file for
divorce, or Respondent’s constructive and actual fraud committed upon the community by
having elective plastic surgery and attempting to hide her expenditures while doing so, or
both (Conclusion of Law #3 of Court’s original facts of findings and conclusions of law).

   7. The Court’s Facts of Findings leading to approving the Respondent’s request for
forensic analysis of Petitioner’s computers. Specifically:
       a. That the Petitioner had not adequately produced the requested data and that a search
of that Petitioner’s computer hard drive may recover deleted material.
       b. The Respondent showed that there was some direct relationship between the
computer hard drive and one of her claims.
       c. The predetermined list of terms that the Respondent’s computer expert was to
search for in his forensic analysis.
       d. The level of access the Respondent’s computer expert was given to documents on
the Respondent’s electronic storage device so that it did not amount to a “fishing expedition.”
       e. The Respondent’s computer expert was to compile the documents obtained and
provide copies to the Petitioner to be allowed to review the documents, produce documents
responsive to the request for production, and create a privilege log for any withheld
documents.
       f. The Respondent’s computer expert was prohibited from disclosing confidential or
privileged information other than what is allowed by the discovery order.

   8. The Court’s Conclusions of Law leading to the denial of Petitioner’s numerous
objections to a forensic analysis of his computers, including providing personal computers for
forensic analysis in a manner not compliant with Texas Case law. Specifically:
       a. Without clarification relating to search parameters given the violations made by
the Respondent and her agents, including her attorney and her forensic examiner.
       b. Consideration given to the fact that the Respondent and her agents, including her
attorney and her forensic examiner, had previously compromised Petitioner’s attorney-client
communications.
       c. Consideration given to the fact that the Respondent and her agents, including her
attorney and her forensic examiner, previously invaded the Petitioner’s privacy in



                                           Page 3 of 6
communications with his mother.
       d. Consideration given to the fact that the Respondent and her agents, including her
attorney and her forensic examiner, previously divulging information protected by the
Federal Electronic Storage Act.
       e. Consideration given to the fact that the Respondent and her agents, including her
attorney and her forensic examiner, previously circumvented the Petitioner’s ability to claim
privilege information.

   9. The Court’s Conclusion of Law denying the Petitioner’s pleading that Respondent
had committed tortious interference of a business relationship given that the Court made
findings of fact for all the elements of the pleading. Specifically:
       a. That the Petitioner had entered into a business relationship with a third
person – his employer, the military (Finding of Fact # 23 of Court’s original facts of
findings and conclusions of law).
       b. The Respondent intentionally interfered with the relationship (Findings of
Fact # 6, 20, 23, 71, 85 of Court’s original facts of findings and conclusions of law).
       c. The Respondent’s conduct was independently tortious or unlawful (Findings
of Fact # 2, 20, 71 of Court’s original facts of findings and conclusions of law).
       d. The interference proximately caused the Petitioner injury (Findings of Fact
# 6, 25, 26, 32 of Court’s original facts of findings and conclusions of law).
       e. The Petitioner suffered actual damage or loss (Finding of Fact #6, 26, 32, 85
of Court’s original facts of findings and conclusions of law).

   10. Amend the fact of finding that “Petitioner alleged that Respondent had violated the
temporary order by contacting his employer” (Fact of Finding #4 of Court’s original facts of
findings and conclusions of law) to reflect all of the allegations Petitioner made in his fourth
amended motion for enforcement:
       a. That Respondent had violated the temporary order by having $21,219 worth
of elective surgery on or around December 30, 2013.
       b. That on or around December 30, 2013, and February 28, 2014, Respondent
deliberately, with intent to defraud the Court and Petitioner, redacted and/or altered
portions of credit card statements produced to Petitioner during discovery.




                                           Page 4 of 6
    11. Amend the fact that the Petitioners pleadings for divorce included cruelty not just “his
marriage was insupportable” (Fact of Finding #5 of Court’s original facts of findings and
conclusions of law).

    12. The Findings of Fact and Conclusion of Law that denied the petitioner’s motion for
discovery abuse committed by the Respondent and her attorney of record.


                                          PRAYER


        WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully requests that the
Court enter these requested clarified / additional / amended findings of fact and conclusions
of law set forth herein, and for such other and further relief to which Petitioner may show
himself justly entitled. The request is necessary so Petitioner may challenge the lack of these
findings on appeal if the Court does not make a finding.
         Petitioner incorporates his requested findings of fact and conclusions of law to this
request and asks that the Court file them on or before August 6, 2015, ten days from the
date of this request.
                                                  Respectfully submitted,

                                                  /s/ Jean-Michel Guerin
                                                  JEAN-MICHEL T. GUERIN
                                                  Petitioner, Pro Se




                                          Page 5 of 6
CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing was delivered on July 26,
 2015, to all parties and counsel of record as shown below:


                                                  Respectfully submitted,

                                                  /s/ Jean-Michel Guerin
                                                  JEAN-MICHEL T. GUERIN
                                                  Petitioner, Pro Se Appellant
                                                  P.O. Box # 340437
                                                  Fort Sam Houston, TX 78234
                                                  Tel: (803) 673-2401
                                                  Fax: (210) 549-2071
                                                  E-mail: jm.t.guerin@gmail.com



 Respondent:
 Tina (Leone) Guerin on July 26, 2015
 5500 Encino Oak Way, Killeen, Texas 76542
 Via USPS Mail (Tracking # 9505-5000-1966-5207-0001-07)

 Counsel for Respondent:
 Ms. Barbara Schwarz Young on July 26, 2015
 2313 Birdcreek Terrace, Temple, Texas 76502
 Via USPS Mail (Tracking # 9505-5000-1966-5207-0001-14), Facsimile: (254) 774-1997 and
 Email: barbaray@vvm.com

 Counsel for Petitioner:
 Mr. James M. Whorley, P.C., on July 26, 2015
 1912 West Avenue H, Temple, Texas 76504
 Via Facsimile: (254)742-0424 and Email: jameswhorley@sbcglobal.net
 Counsel for Petitioner:
 Mr. Walter “Mac” Miller on July 26, 2015
 1018 Preston, 5th Floor, Houston, Texas 77002
 Via Facsimile: (713)222-7022 and Email: wmmiv@yahoo.com




                                          Page 6 of 6
JG




                                                                            Filing Accepted
                                                                         Envelope Number: 6225136



The filing below was reviewed and has been accepted by the clerks office. Be sure to click the link
below to retrieve your file stamped copy of the document filed.

                                             Filing Details
Court                          Bell County
Case Number                    263,324-E
Case Style
Date/Time Submitted            7/26/2015 11:44:10 PM
Date/Time Accepted             8/3/2015 9:49:48 AM
Accepted Comments
Filing Type                    Motion (No Fee)
Activity Requested             EFileAndServe
Filed By                       Jean-Michel Guerin


                                         Document Details
Lead File                      20150726-GUERIN-Motion_-_Additional_FoF_CoL-signed.pdf
Lead File Page Count           6
                               https://efile.txcourts.gov/ViewDocuments.aspx?FID=3b48e4eb-c98c-
File Stamped Copy              46a7-8f10-49aceedb4125
                               This link is active for 35 days.


                        Contact your service provider with any questions


                                                   1
                              Need Help? Help
                              Visit: https://efiletexas.gov/contacts.htm
                              Email: support@eFileTexas.gov




Please do not reply to this email. It was generated automatically by eFileTexas.gov




                                                  2